DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
Response to Argument
Applicant's arguments, filed 02/16/2022, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claims 3-8, 10-11, 13-22 and 24 are canceled.
Claims 1-2, 9, 12, 23, 25-38 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1, 9, 12, 23, 26, 29, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (U.S. 20190261413) in view of Semaan et al.  (U.S. 20180242234) and further in view of Wolf et al. (U.S. 20140185497).
For claim 1, Fodor et al. disclose a method of carrying out wireless radio communications with an electronic device, comprising: 
determining that the electronic device has a reason to communicate over a wireless radio interface (at least [0053] and [0066].  The UE 12-1 has data to transmit to its serving base station 14-1 in the unlicensed spectrum, the UE 12-1 performs a SLA-CCA procedure); 
conducting listen before talk with a dedicated listen before talk receiver in response to the determining that the electronic device has the reason to communicate over the wireless radio interface (at least [0053] and [0066].  When the UE 12-1 has data to transmit to its serving base station 14-1 in the unlicensed spectrum, the UE 12-1 performs a CCA procedure (e.g., a LBT or CSMA procedure) to determine whether an unlicensed channel(s) on which the UE 12-1 desires to transmit is clear and decides to transmit if the unlicensed channel(s) is clear.)
Howeverm Fodor et al. do not disclose conducting for plural wireless spectrum segments; determining, through the listen before talk, two or more wireless spectrum segments for the wireless radio interface that are available for conducting the wireless radio communications and 
	In the same field of endeavor, Semaan et al. disclose conducting listen before talk with a dedicated listen before talk receiver for plural wireless spectrum segments (at least Fig. 5 and [0038].   If the carrier sensing is successful on more than one of the plurality of unlicensed RATs at step 508); determining, through the listen before talk, two or more wireless spectrum segments for the wireless radio interface that are available for conducting the wireless radio communications segments (at least Fig. 5 and [0038]. If the carrier sensing succeeds on only one of the RATs, and fails on the others, at step 504, then the UE can decide to transmit on the RAT which it perceives to be clear for transmission (e.g., RAT#X, step 506). Otherwise, if the carrier sensing is successful on more than one of the plurality of unlicensed RATs at step 508, then the UE will need to apply some additional criteria beyond just the clear channel assessment to select a RAT for its data transmission.)
wireless networking transceiver, activating a radio access transceiver (backhaul transceiver)associated with the wireless spectrum that is the first in time to be available and carrying out the wireless radio communications over the wireless radio interface with the activated radio access transceiver and the wireless spectrum segment first determined as available (at least Fig. 4, [0031], [0048] and [0077].  The wireless networking transceiver may continuously sense the unlicensed band and select candidate channels for use in backhaul transmissions. The backhaul transceiver may send reservation frames on one or more of the candidate channels.  The backhaul transceiver may monitor channel conditions and hop to other candidate channels depending on the monitored channel conditions.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Fodor et al. as taught by Wolf et al. for purpose of improving traffic reliability in unlicensed spectrum bands by using channel sensing.
For claim 9, the combination of Fodor et al., Semaan et al. and Wolf et al. disclose the method according to claim 1.  Furthermore, Semaan et al.  disclose wherein listen before talk is carried out for each of multiple radio access technologies (at least [0033]-[0034] and [0038].   The selection of the RAT may be based on the result of the performed LBT mechanism, or any other coexistence mechanism, in the different frequency bands/channels (where relevant, i.e, in the unlicensed performing LBT, in the unlicensed frequency band/channel, may decide to perform an UL transmission on the RAT that is operating in the unlicensed band in case LBT was successful.).  On the other hand, Wolf et al. disclose the electronic device comprises multiple radio access transceivers, each radio access transceiver configured to conduct communications respectively under one or more of the radio access technologies (at least [0071].  a WLAN transceiver 420-a may perform the carrier sensing and candidate carrier selection while backhaul transceiver 410-a performs transmission.)
For claim 12, the claim has features similar to claim 1.  Therefore, the claim is also rejected for the same reasons in claim 1.  
For claim 23, the combination of Fodor et al., Semaan et al. and Wolf et al. disclose the method according to claim 1.  Furthermore, Wolf et al. disclose wherein activating the radio access transceiver includes powering on the radio access transceiver or placing the radio access transceiver in an active mode (at least Fig. 4, [0031], [0048] and [0077].  The wireless networking transceiver may continuously sense the unlicensed band and select candidate channels for use in backhaul transmissions. The backhaul transceiver may send reservation frames on one or more of the candidate channels.  The backhaul transceiver may other candidate channels depending on the monitored channel conditions.)
For claim 26, the combination of Fodor et al., Semaan et al. and Wolf et al. disclose the method according to claim 1.  Furthermore, Wolf et al. disclose wherein the radio access transceiver is configured to conduct wireless radio communications according to a radio access technology corresponding to the wireless radio communications over the wireless radio interface (at least Fig. 4, [0031], [0048] and [0077].  The wireless networking transceiver may continuously sense the unlicensed band and select candidate channels for use in backhaul transmissions. The backhaul transceiver may send reservation frames on one or more of the candidate channels.  The backhaul transceiver may monitor channel conditions and hop to other candidate channels depending on the monitored channel conditions.)
For claim 29, the combination of Fodor et al., Semaan et al. and Wolf et al. disclose the method according to claim 26.  Furthermore, Fodor et al. disclose wherein the listen before talk receiver has capabilities that are limited to one or both of signal strength measurement capability or preamble detection capability (at least [0005].   During CSMA/LBT, UE-B detects the transmission from UE-A (i.e., senses energy in the channel) and therefore determines that the channel is busy.)
For claim 31, the combination of Fodor et al., Semaan et al. and Wolf et al. disclose the method according to claim 12.  Furthermore, Wolf et al. disclose wherein the at least one radio access transceiver is configured to conduct wireless radio communications according to a radio 
For claim 34, the claim has features similar to claim 29.  Therefore, the claim is also rejected for the same reasons in claim 29.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (U.S. 20190261413) in view of Semaan et al.  (U.S. 20180242234) and further in view of Wolf et al. (U.S. 20140185497) and further in view of Gupta et al. (U.S. 20180070252).
For claim 2, the combination of Fodor et al., Semaan et al. and Wolf et al. do not disclose the  method according to claim 1, wherein the conducting the listen before talk includes activating the listen before talk receiver from an off or idle state. 
In the same field of endeavor, Gupta et al. disclose the conducting the listen before talk includes activating the listen before talk receiver from an off or idle state (at least [0119].  UE.sub.A may have traffic to transmit before UE.sub.C, and therefore, UE.sub.A may initiate the LBT procedure prior to UE.sub.C. UE.sub.A and UE.sub.C may each listen to the unlicensed channel (e.g., turn on their respective receivers to monitor the carrier for any over-the-air transmissions by other devices)).
.
Claims 25, 27-28, 30, 32-33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (U.S. 20190261413) in view of Semaan et al.  (U.S. 20180242234) and further in view of Wolf et al. (U.S. 20140185497) and further in view of Simpson et al. (U.S. 20050130713).
For claim 25, the combination of Fodor et al., Semaan et al. and Wolf et al. do not disclose the method according to claim 1, wherein during the listen before talk operation, the radio access transceiver does not have transmission capability.
In the same field of endeavor, Simpson et al. disclose during the listen before talk operation, the radio access transceiver does not have transmission capability (at least [0020]-[0022].  When such a need exists the communication unit uses 22 a first receiver to monitor the channel for indicia of energy while substantially simultaneously placing a second receiver into a reduced power mode of operation. Upon detecting 23 the requisite channel energy indicia, the process 20 then effects 24 an activation event. In a preferred approach this activation event can include at least placing the second receiver into an increased power mode of operation and transmitting on the channel.)

For claim 27, the combination of Fodor et al., Semaan et al. and Wolf et al. do not disclose the method according to claim 26, wherein the listen before talk receiver does not have capability to fully decode at least portions of messages.
In the same field of endeavor, Simpson et al. disclose wherein the listen before talk receiver does not have capability to fully decode at least portions of messages (at least [0012] and [0015].  The communication unit can include a first receiver and a second receiver. The first receiver can be used to monitor the indicia of energy on the channel while the second receiver can be used during normal operation of the communication unit.  The first receiver can monitor for indicia of energy on the channel without also decoding messages as may be transmitted on the channel.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Fodor et al. as taught by Simpson et al. for purpose of reducing power consumption.
For claim 28, the combination of Fodor et al., Semaan et al. and Wolf et al. do not disclose the method according to claim 26.  Furthermore, Simpson et al. disclose wherein the listen before talk receiver does not have capability to decode payload data.
In the same field of endeavor, Simpson et al. disclose wherein the listen before talk receiver does not have capability to decode payload data (at least [0012] and [0015].  The 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Fodor et al. as taught by Simpson et al. for purpose of reducing power consumption.
For claim 30, the combination of Fodor et al., Semaan et al. and Wolf et al. do not disclose the method according to claim 26.  Furthermore, Simpson et al. disclose wherein the listen before talk receiver has its own hardware and logic implementing components, which do not include components or logic other than that to carry out the listen before talk operation.
In the same field of endeavor, Simpson et al. disclose wherein the listen before talk receiver has its own hardware and logic implementing components, which do not include components or logic other than that to carry out the listen before talk operation (at least [0012] and [0015].  The communication unit can include a first receiver and a second receiver. The first receiver can be used to monitor the indicia of energy on the channel while the second receiver can be used during normal operation of the communication unit.  The first receiver can monitor for indicia of energy on the channel without also decoding messages as may be transmitted on the channel.)

For claims 32-33, the claims have features similar to claims 27-28.  Therefore, the claims are also rejected for the same reasons in claims 27-28.
For claim 35, the claim has features similar to claim 30.  Therefore, the claim is also rejected for the same reasons in claim 30.  
For claim 36, the claim has features similar to claim 25.  Therefore, the claim is also rejected for the same reasons in claim 25.  
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (U.S. 20190261413) in view of Semaan et al.  (U.S. 20180242234) and further in view of Wolf et al. (U.S. 20140185497) and further in view of Shimomura et al. (U.S. 20180255579).
For claims 37-38, the combination of Fodor et al., Semaan et al. and Wolf et al. do not disclose the method according to claim 1, wherein the wireless spectrum segment is available for conducting the wireless radio communications if a signal strength of the wireless spectrum segment, measured by the dedicated listen before talk receiver, is less than a predetermined threshold.
In the same field of endeavor, wherein the wireless spectrum segment is available for conducting the wireless radio communications if a signal strength of the wireless spectrum segment, measured by the dedicated listen before talk receiver, is less than a predetermined threshold (at least [0039].  If the received power is continuously equal to 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Fodor et al. as taught by Shimomura et al. for purpose of transmitting information when the band is available. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date 2/24/2022